Citation Nr: 1638071	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-25 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits from September 11, 2011.

2.  Entitlement to nonservice-connected disability pension benefits in excess of $41 a month prior to September 11, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which determined that the Veteran was entitled to not more than $41 a month in nonservice-connected pension benefits prior to September 11, 2011, and to no benefits after that date, as a result of excessive income.

The Veteran was afforded a Board hearing in April 2016 at the RO.  The transcript is of record.

Although the RO has characterized the issue on appeal as simply entitlement to nonservice-connected pension, because the Board has concluded that the Veteran was not given an adequate explanation for the calculation of his benefit prior to September 11, 2011, the Board has separated the issue on appeal into issues, the first addressing entitlement to nonservice connected disability pension benefits from September 11, 2011, and the second, entitlement to nonservice-connected disability pension benefits in excess of $41 a month prior to September 11, 2011.

The issue of entitlement to nonservice-connected disability pension benefits in excess of $41 a month prior to September 11, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Based on undisputed facts, effective September 11, 2011, the Veteran's countable income exceeded the maximum annual pension rate (MAPR) applicable during that time period.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected pension benefits from September 11, 2011, have not been met.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board would first like to note that because the issue of entitlement to nonservice-connected disability benefits since September 11, 2011, is subject to denial based on undisputed facts of record as a matter of law, it is unnecessary to discuss whether the VA has complied with the duties to notify and assist in this matter.

An appellant is entitled to nonservice-connected pension if he or she served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  

A veteran who meets these requirements will be paid the maximum rate of pension, reduced by the amount of countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23. In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 

VA regulations state that income of a child of the veteran will be included if it is reasonably available to or for the family's use.  A hardship exclusion of a child's income may be granted if the family's expenses necessary for reasonable family maintenance are higher than the countable annual income, including VA pension entitlement.  When hardship is established, there shall be excluded from the available income of any child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement, computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of any child or children, and annual expenses necessary for reasonable family maintenance shall not include any expenses which were considered in determining the available income of the child or the countable income of the surviving spouse.  38 C.F.R. §§ 3.23 (d)(6), 3.272(m).

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid but unreimbursed, may be excluded from a veteran's income for the same 12-month annualization period in which they were paid.  38 C.F.R. § 3.272 (g)(2).

In the instant case, the following facts are not in dispute.  The Veteran filed his claim for pension benefits on November 30, 2010.  Additionally, he thereafter submitted his monthly expenses to demonstrate hardship so that at least some of the Social Security countable income of his then two dependents as recognized by VA could be offset by his expenses.  The amount of expenses on a yearly basis totalled $17,712 and the Veteran did not dispute this.  He also did not dispute that the income of the Veteran and these two dependents totalled $17,220.  With respect to this period, the RO agreed that hardship was shown and permitted an offset of income based on the difference between $17,712 and $17,220, which was $492.  The Veteran also did not dispute that as of September 11, 2011, he had only one dependent that was recognized as such for nonservice-connected disability pension purposes.

The initial annualization period in which income will be counted extends from the date of claim through the end of the month that is 12 months after that date, i.e., November 30, 2011.  M21-1MR, V.i.3.A.3.c.  Although the first 9 months of the period are being addressed in the Board's remand, those 9 months are still included as part of the initial annualization year under consideration, since the income limits are based on an entire year period.  See 38 C.F.R. §§ 3.271, 3.272.  

The income limits, or maximum annual pension rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations. 38 C.F.R. § 3.21.  The MAPR varies depending on several factors, including the number of dependent children.  The record reflects the appellant had two dependent children for VA benefits purposes prior to September 11, 2011, and one as of September 11, 2011.  Accordingly, the applicable MAPR for the period from December 1, 2010, to September 11, 2011, was $17, 513, and the applicable MAPR as of September 11, 2011, was $15,493.

As was noted previously, after excluding excess expenses from countable income because of the hardship exclusion, the Veteran's countable income during the initial annualization period drops down to $16,728 ($17,220-$492).  This amount, however, is still more than $1,000 in excess of the MAPR as of September 11, 2011, which is $15,493.  Thus, the appellant's claim for nonservice-connected disability pension benefits from September 11, 2011, must be denied, since he does not meet the eligibility requirements as of that date.


ORDER

Entitlement to nonservice-connected disability pension from September 11, 2011, is denied.


REMAND

With respect to the period prior to September 11, 2011, the Board recognizes that the Veteran was entitled to the MAPR based on two dependents for VA benefits purposes and that the RO again found the Veteran entitled to a hardship exclusion for the expenses that exceeded income.  The Board, however, is unable to glean from the record how it was determined that the Veteran was only entitled to a difference between countable income and the larger applicable MAPR of $17, 513, in the amount of $369 or $41 each month for 9 months.  The Board further finds that if it is not able to follow how such amount was calculated from the evidence of record, then it would be hard pressed to conclude that the Veteran had been afforded due process in this regard.  Consequently, with respect to the period prior to September 11, 2011, the Board finds that the issue should be remanded so that the Veteran can be provided with an additional accounting that specifically addresses the manner in which the RO reached the conclusion that a total of $369 was the maximum pension benefit due and payable to the Veteran for the period between December 1, 2010, and September 10, 2011.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to obtain any and all documentation that supports the conclusion that $369 was the maximum pension to which the Veteran was entitled for the period of December 1, 2010, to September 10, 2011.  If there is no other documentation available, that should be stated in a memorandum, and the RO should make its best effort to demonstrate how this amount was determined based on the available evidence of record.  The memorandum should be associated with the record and the Veteran should also be given an additional opportunity to provide evidence or argument in response to the new accounting.

2.  After the above action is completed to the extent possible, readjudicate the issue of entitlement to nonservice-connected disability pension benefits in excess of $41 a month prior to September 11, 2011.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


